Name: Council Regulation (EEC) No 3002/81 of 19 October 1981 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 81 Official Journal of the European Communities No L 301 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3002/81 of 19 October 1981 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas, under Agreements signed with non-member countries, and in particular pursuant to the Geneva Protocol (1979) and the Additional Protocol to the Geneva Protocol ( 1979) annexed to the General Agreement on Tariffs and Trade, signed at the end of the 1973 to 1979 multilateral trade negotiations, the Community undertook to make provision to implement certain concessions relating to customs duties which are provided for therein ; whereas, in consequence, it is necessary to adapt the layout of heading No 48.21 in the Annex headed 'Common Customs Tariff' to Regulation (EEC) No 950/68 ('), as last amended by Regulation (EEC) No 1786/81 (2), in order to make specific provision for articles intended for surgical , medical or hygienic use, HAS ADOPTED THIS REGULATION : Article 1 In the Annex headed 'Common Customs Tariff to Regulation (EEC) No 950/68 , under heading No 48.21 , subheading D, columns 2, 3 and 4, shall be replaced by the following subheadings : ' D. Bed linen , table linen, toilet linen (including handkerchiefs and cleansing tissues) and kitchen linen ; garments 19 1 2-9 E. Sanitary towels and tampons 19 12-5 F. Other : L Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 19 12-5 II . Other 19 12-9* ( ¢) OJ No L 172, 22 . 7 . 1968, p . 1 . ( 2 ) OJ No L 177, 1 . 7 . 1981 , p . 32 . No L 301 /2 Official Journal of the European Communities 22. 10 . 81 Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER